Exhibit 10.12
VISTEON CORPORATION
SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN
(As amended and restated effective January 1, 2009)

 



--------------------------------------------------------------------------------



 



VISTEON CORPORATION
SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN
     The Visteon Corporation Supplemental Executive Retirement Plan (the “Plan”)
has been adopted to promote the best interests of Visteon Corporation (the
“Company”) and the stockholders of the Company by attracting and retaining key
management employees possessing a strong interest in the successful operation of
the Company and its subsidiaries or affiliates and encouraging their continued
loyalty, service and counsel to the Company and its subsidiaries or affiliates.
The Plan was originally adopted effective July 1, 2000, and is amended and
restated effective January 1, 2009, as set forth herein.

-2-



--------------------------------------------------------------------------------



 



ARTICLE I. DEFINITIONS AND CONSTRUCTION
     Section 1.01. Definitions. The following terms have the meanings indicated
below unless the context in which the term is used clearly indicates otherwise.
     (a) Affiliate: A person or legal entity that directly or indirectly,
through one or more intermediaries, controls or is controlled by, or is under
common control, with the Company, within the meaning of Code Sections 414(b) and
(c); provided that Code Section 414(b) and (c) shall be applied by substituting
“at least fifty percent (50%)” for “at least eighty percent (80%) each place it
appears therein.
     (b) Balance Plus Program: The Balance Plus component of the Visteon Pension
Plan.
     (c) Beneficiary: The person or entity designated by a Participant to be his
or her beneficiary for purposes of this Plan (subject to such limitations as to
the classes and number of beneficiaries and contingent beneficiaries and such
other limitations as the Committee may prescribe). A Participant’s designation
of beneficiary shall be valid and in effect only if a properly executed
designation, in such form as the Committee shall prescribe, is filed and
received by the Committee or its delegate prior to the Participant’s death. If a
Participant designates his or her spouse as beneficiary, such beneficiary
designation automatically shall become null and void on the date of the
Participant’s divorce or legal separation from such spouse. If a valid
designation of beneficiary is not in effect at the time of the Participant’s
death, the Participant’s surviving spouse, or if there is no surviving spouse,
the estate of the Participant, shall be deemed to be the sole beneficiary. If
multiple beneficiaries have been designated and one or more of the beneficiaries
predecease the Participant, then upon the Participant’s death, payment shall be
made exclusively to the surviving beneficiary or beneficiaries unless the
Participant’s designation specifies an alternate method of distribution.
Further, in the event that the Committee is uncertain as to the identity of the
Participant’s beneficiary, the Committee may deem the estate of the Participant
to be the sole beneficiary. Beneficiary designations shall be in writing (or in
such other form as authorized by the Committee for this purpose, which may
include on-line designations), shall be filed with the Committee or its
delegate, and shall be in such form as the Committee may prescribe for this
purpose.

-3-



--------------------------------------------------------------------------------



 



     (d) Board: The Board of Directors of the Company.
     (e) Code: The Internal Revenue Code of 1986, as interpreted by regulations
and rulings issued pursuant thereto, all as amended and in effect from time to
time. Any reference to a specific provision of the Code shall be deemed to
include reference to any successor provision thereto.
     (f) Committee: The Organization and Compensation Committee of the Board.
     (g) Company: Visteon Corporation, or any successor thereto.
     (h) Covered Employment Classification: The employment positions classified
by the Company (or by a Participating Employer with the consent of the Company)
as Leadership Level One, Leadership Level Two, Leadership Level Three,
Leadership Level Four, Corporate Officer, Executive Leader, Senior Director,
Director or, prior to January 1, 2006, Senior Leader.
     (i) Credited Service: For purposes of determining supplemental benefits
under Article II, the years and any fractional year of credited service
attributable to employment through June 30, 2006, without duplication and not
exceeding one year for any calendar year, of the Participant under all the
Retirement Plans; provided, that solely for purposes of this Plan as applied to
a Participant who is a Transferred Group I or II Employee as defined under the
Visteon Pension Plan, and subject to Section 2.03, the Participant’s credited
service under all of the Retirement Plans shall be deemed to include, to the
extent not otherwise considered under the Retirement Plans, the Participant’s
credited service recognized under the General Retirement Plan of Ford Motor
Company for employment through June 30, 2000. For purposes of determining the
Pension Equity Benefit under Section 3.03, the service that is or would be
recognized for the Participant under the pension equity component of the
BalancePlus Program, taking into account the modifications set forth in
Section 3.03 of this Plan.
     (j) Eligibility Service: Subject to Section 2.06, service with a
Participating Employer while employed in a Covered Employment Classification;
provided, that in the case of a Participant who was covered under the Ford Motor
Company Supplemental Executive Retirement Plan on June 30, 2000, Eligibility
Service recognized for such Participant under the

-4-



--------------------------------------------------------------------------------



 



Ford Motor Company Supplemental Executive Retirement Plan as of June 30, 2000
shall be recognized as Eligibility Service under this Plan.
     (k) Employee: A person who is (i) classified by a Participating Employer as
a common law employee enrolled on the active employment rolls of the
Participating Employer, and (ii) regularly employed by a Participating Employer
on a salaried basis (as distinguished from a pension, retirement allowance,
severance pay, retainer, commission, fee under a contract or other arrangement,
or hourly, piecework or other wage).
     (l) ERISA: The Employee Retirement Income Security Act of 1974, as
interpreted by regulations and rulings issued pursuant thereto, all as amended
and in effect from time to time. Any reference to a specific provision of ERISA
shall be deemed to include reference to any successor provision thereto.
     (m) Participant: Subject to Section 2.06, an Employee who is employed in a
Covered Employment Classification, and where the context so requires, a former
Employee entitled to receive a benefit hereunder.
     (n) Participating Employer: The Company, Visteon Systems, LLC, Visteon
Global Technologies, Inc., and each other subsidiary a majority of the voting
stock of which is owned directly or indirectly by the Company or a limited
liability company a majority of the membership interest of which is owned
directly or indirectly by the Company, that with the consent of the Committee,
participates in the Plan for the benefit of one or more Participants in its
employ.
     (o) Pension Equity Benefit: The amount calculated under
Section 3.03(a)(i)(B) and Section 3.03(c). This amount is determined (with
certain modifications) by reference to the pension equity formula of the
BalancePlus Program. A pension equity benefit under Section 3.03 will be
calculated for each Participant, whether or not the Participant is actually
covered under the BalancePlus Program and/or the pension equity component of the
BalancePlus Program.
     (p) Plan: The Visteon Corporation Supplemental Executive Retirement Plan,
as amended and in effect from time to time.

-5-



--------------------------------------------------------------------------------



 



     (q) Retirement Plans: The Visteon Pension Plan (other than the Balance Plus
Program) and the Salaried Retirement Plan of Visteon Systems, LLC (as in effect
prior to its merger into the Visteon Pension Plan), all as amended and in effect
from time to time. The Retirement Plan includes the following components:

  (i)   Contributory/Noncontributory Service Program: The portion of the
Retirement Plan, excluding the Cash Balance Program.     (ii)   Cash Balance
Program: The portion of the Retirement Plan that calculates benefit accruals
using a cash balance and/or pension equity formula, including, without
limitation, the BalancePlus Component.

     (r) Separation from Service: The date on which a Participant terminates
employment from the Company and all Affiliates, provided that (1) such
termination constitutes a separation from service for purposes of Code
Section 409A, and (2) the facts and circumstances indicate that the Company (or
the Affiliate) and the Participant reasonably believed that the Participant
would perform no further services (either as an employee or as an independent
contractor) for the Company (or the Affiliate) after the Participant’s
termination date, or believed that the level of services the Participant would
perform for the Company (or the Affiliate) after such date (either as an
employee or as an independent contractor) would permanently decrease such that
the Participant would be providing insignificant services to the Company or an
Affiliate. For this purpose, a Participant is deemed to provide insignificant
services to the Company or an Affiliate, and thus to have incurred a bona fide
Separation from Service, if the Participant provides services at an annual rate
that is less than twenty percent (20%) of the services rendered by such
Participant, on average, during the immediately preceding thirty-six (36) months
of employment (or his or her actual period of employment if less).
Notwithstanding the foregoing, if a Participant takes a leave of absence from
the Company or an Affiliate for the purpose of military leave, sick leave or
other bona fide leave of absence, the Participant’s employment will be deemed to
continue for the first six (6) months of the leave of absence, or if longer, for
so long as the Participant’s right to reemployment is provided either by statute
or by contract; provided that if the leave of absence is due to a medically
determinable physical or mental impairment that can be expected to result in
death or last for a continuous period of not less than six (6) months,

-6-



--------------------------------------------------------------------------------



 



where such impairment causes the Participant to be unable to perform the duties
of his or her position of employment or any substantially similar position of
employment, the leave may be extended for up to twenty-nine (29) months without
causing a Separation from Service.
     (s) SERP Eligibility Date: The date on which the Participant has, for each
of at least five years of Eligibility Service immediately preceding the
Participant’s termination of the employment with a Participating Employer, been
selected to participate in the Company’s Annual Incentive program and has been
granted a target bonus under such program of at least 30% (for Participants
terminating prior to July 1, 2006, 40%) of the Participant’s annual base salary
rate in effect on the date the target bonus amount is established.
     Section 1.02. Construction and Applicable Law.
     (a) Wherever any words are used in the masculine, they shall be construed
as though they were used in the feminine in all cases where they would so apply;
and wherever any words are use in the singular or the plural, they shall be
construed as though they were used in the plural or the singular, as the case
may be, in all cases where they would so apply. Titles of articles and sections
are for general information only, and the Plan is not to be construed by
reference to such items.
     (b) This Plan is intended to be a plan of deferred compensation maintained
for a select group of management or highly compensated employees as that term is
used in ERISA, and shall be interpreted so as to comply with the applicable
requirements thereof. In all other respects, the Plan is to be construed and its
validity determined according to the laws of the State of Michigan to the extent
such laws are not preempted by federal law. In case any provision of the Plan is
held illegal or invalid for any reason, the illegality or invalidity will not
affect the remaining parts of the Plan, but the Plan shall, to the extent
possible, be construed and enforced as if the illegal or invalid provision had
never been inserted.

-7-



--------------------------------------------------------------------------------



 



ARTICLE II. SUPPLEMENTAL BENEFITS FOR PARTICIPANTS WITH
RETIREMENT PLAN SERVICE (OTHER THAN SERVICE RECOGNIZED UNDER
THE CASH BALANCE PROGRAMS)
     Section 2.01. Eligibility.
     (a) Prior to July 1, 2006. Subject to Section 2.06, a Participant whose
termination of employment (other than termination of employment on account of
death) occurs prior to July 1, 2006 shall be eligible to receive a supplemental
benefit as provided in this Article II if the Participant:

  (i)   is employed in a Covered Employment Classification at termination of
employment and either (A) retires directly from employment with a Participating
Employer on normal or disability retirement under the Retirement Plan, or
(B) terminates employment with the approval of the Participating Employer at or
after age 55;     (ii)   is eligible to receive a monthly normal, disability or
early retirement benefit under one or more Retirement Plans (other than the
Balance Plus Program);     (iii)   has at least ten (10) years of Credited
Service, without duplication, under all Retirement Plans;     (iv)   has at
least five continuous years of Eligibility Service immediately preceding
termination of employment, unless the eligibility condition set forth in this
subsection (d) is waived by the Chairman of the Board or the President of the
Company; and     (v)   is not covered by the Balance Plus Program.

     (b) After June 30, 2006. A Participant who is covered under the
Contributory/Noncontributory Service Program or under the Salaried Retirement
Plan of Visteon Systems, LLC (as in effect prior to its merger into the Visteon
Pension Plan) and whose

-8-



--------------------------------------------------------------------------------



 



termination of employment (other than termination of employment on account of
death) occurs after June 30, 2006 shall be eligible to receive a supplemental
benefit as provided in this Article II if the Participant:

  (i)   is employed in a Covered Employment Classification at termination of
employment; and     (ii)   terminates employment after his or her SERP
Eligibility Date with the approval of the Participating Employer.

     Section 2.02. Additional Definitions. For purposes of this Article II, the
following terms have the meanings indicated below:
     (a) Final Five Year Average Base Salary: The average of the Participant’s
Monthly Base Salary for the five December 31 measurement dates coincident with
or immediately preceding the first date on which the Participant retires from or
otherwise ceases to be employed in a Covered Employment Classification with the
Company and its Affiliates.
     (b) Monthly Base Salary: Subject to Section 2.06, the monthly base salary
paid to a Participant while employed in a Covered Employment Classification on a
December 31 measurement date coincident with or immediately preceding the first
date on which the Participant retires from or otherwise ceases to be employed in
a Covered Employment Classification with the Company and its Affiliates. The
Participant’s monthly base salary shall be determined prior to giving effect to
any salary reduction agreement to which Section 125 or Section 402(a)(8) of the
Code applies, and shall not include any other kind of extra or additional
compensation. For purposes of this subsection, base salary paid by Ford Motor
Company prior to July 1, 2000 shall be treated as if paid by the Company.
     Section 2.03. Amount of Supplemental Benefit.
     (a) Subject to Section 2.06, any reductions pursuant to subsections (b) and
(c) below and to any limitations and reductions pursuant to other provisions of
the Plan, the supplemental benefit, when expressed in the form of a monthly life
annuity with no survivor benefits commencing on the first day of the month next
following the Participant’s termination of

-9-



--------------------------------------------------------------------------------



 



employment, shall be an amount equal to the Participant’s Final Five Year
Average Base Salary multiplied by the Participant’s years of Credited Service,,
and further multiplied by the Applicable Percentage based on the Covered
Employment Classification in which the Participant served immediately prior to
his or her retirement, as follows:

          Covered Employment Classification     Immediately Prior to Retirement
  Applicable Percentage
Chairman
    0.90 %
 
       
President
    0.80 %
 
       
Executive Vice President
    0.80 %
 
       
Senior Vice President
    0.75 %
 
       
Elected Vice President
    0.70 %
 
       
Executive Leader (other than a Participant who was a Senior Leader on January 1,
2006 and who became an Executive Leader on such date coincident with the
elimination of the Senior Leader classification) or Leadership Level Two
    0.40 %
 
       
Director, Senior Director or Senior Leader (including Participants who were
classified as Senior Leaders on January 1, 2006 and who became either Executive
Leaders or Senior Directors coincident with the elimination of the Senior Leader
classification), Leadership Level Three, or Leadership Level Four
    0.20 %

     (b) For a Participant who is a Transferred Group I or II Employee as
defined under the Visteon Pension Plan and who is entitled to a benefit under
the Ford Motor Company Supplemental Executive Retirement Plan, the monthly
supplement benefit payable hereunder shall be reduced by the amount of the
supplemental benefit to which the Participant is entitled under the Ford Motor
Company Supplemental Executive Retirement Plan (or to which the Participant
would have been entitled under such plan except for any forfeiture of benefits
attributable to the Participant’s conduct), assuming commencement on the first
day of the month

-10-



--------------------------------------------------------------------------------



 



next following the Participant’s termination of employment. In addition, the
Committee may further adjust the monthly supplemental benefit payable to a
Participant who is a Transferred Group I or II Employee if such action is
necessary or desirable as a result of changes in the Ford Motor Company
Supplemental Executive Retirement Plan or if such action is otherwise necessary
or desirable in order to avoid duplicative benefits or to ensure that the
Participant’s aggregate benefit from this Plan and from the Ford Motor Company
Supplemental Executive Retirement Plan, and the allocation of benefits between
such plans, is consistent with the Employee Transition Agreement dated April 1,
2000 by and between the Company and Ford Motor Company, and any amendments
thereto.
     (c) For a Participant who shall retire before age 62, the monthly
supplemental benefit payable hereunder shall equal the amount calculated in
accordance with subsections (a) and (b) immediately above, reduced by 5/18 of 1%
multiplied by the number of months from the later of the date the supplemental
benefit commences, or age 55 in the case of earlier receipt by reason of
disability retirement, to the first day of the month after the Participant would
attain age 62.
     Section 2.04. Payments.
     (a) Payments Commencing Prior to January 1, 2007. Subject to the
earning-out conditions set forth in Article VI, supplemental benefits for a
Participant who satisfies the eligibility requirements set forth in
Section 2.01, in the amount determined under Section 2.03, shall be payable out
of the Company’s general funds monthly, commencing either (1) in the case of a
Participant whose payments commenced prior to January 1, 2005, on the first day
of the month following the Participant’s termination of employment, or (2) in
the case of a Participant whose payments commenced after December 31, 2004 and
prior to January 1, 2007, on the first day of the seventh month following the
Participant’s Separation from Service. For a Participant whose payments
commenced on the first day of the seventh month following the Participant’s
Separation from Service, the first payment shall equal seven months of
supplemental benefit payments and thereafter, beginning on the first day of the
eighth month following the Participant’s Separation from Service, supplemental
benefit payments shall be made monthly. Payments to a Participant hereunder
shall cease at the end of the month in which the Participant

-11-



--------------------------------------------------------------------------------



 



dies. There is no pre-retirement or post-retirement death benefit payable under
this Article II following the death of the Participant.
     (b) Payments Commencing on or After January 1, 2007. Supplemental benefit
payments that commence on or after January 1, 2007 shall be paid to the
Participant in the form of a single lump sum payment on the first day of the
seventh month following the Participant’s Separation from Service. The amount of
the lump sum payment will be equal to the present value of the monthly amount
calculated under Section 2.03 above, with such present value determined by using
(i) for distributions prior to January 1, 2009, the discount rates and mortality
tables that were used to calculate the obligations for the Plan as disclosed in
the Company’s audited financial statements for the year ended immediately prior
to the year in which occurs the Participant’s benefit payment date, and (ii) for
distributions after December 31, 2008, the discount rates and mortality tables
that are used to calculate the obligations for the Plan as disclosed in the
Company’s audited financial statements for the year ended immediately prior to
the year in which occurs the Participant’s Separation from Service (the
“Financial Statement Factors”). The lump sum present value is calculated in
three ways, and the Participant is entitled to the greatest of the three. Under
the first calculation, the lump sum is equal to the sum of (i) the lump sum
value determined when the monthly amount calculated under Section 2.03 is
multiplied by an immediate annuity factor that is determined by reference to the
Financial Statement Factors and the Participant’s age at Separation from
Service, and (ii) six months of interest, at the rate determined by reference to
the Financial Statement Factors, on the amount determined under clause (i).
Under the second calculation, the lump sum is the amount determined when the
monthly amount calculated under Section 2.03 is multiplied by an immediate
annuity factor that is determined by reference to the Financial Statement
Factors and the Participant’s age at Separation from Service plus six months.
Under the third calculation, which is applicable only if the Participant will be
under age 55 at the benefit payment date, the lump sum is the amount determined
when the monthly amount calculated under Section 2.03 is multiplied by a
deferred to age 55 annuity factor that is determined by reference to the
Financial Statement Factors and the Participant’s age at Separation from
Service.

-12-



--------------------------------------------------------------------------------



 



     Section 2.05. Death Benefits.
     (a) Prior to January 1, 2007. There is no pre-retirement death benefit
(with respect to a Participant who dies during employment) or post-retirement
death benefit (with respect to a Participant who dies after termination of
employment).
     (b) On or After January 1, 2007.

  (i)   Death During Employment. If the Participant dies during employment, no
benefit is payable under the Plan.     (ii)   Death After Termination But Prior
to Benefit Payment. In the event a Participant who terminates from employment
with an entitlement to a benefit dies prior to payment of such benefit, the
benefit will be paid to the Participant’s Beneficiary in the form of a single
lump sum payment (calculated in accordance with Section 2.04) on the first day
of the seventh month following the Participant’s Separation from Service.    
(iii)   Death After Benefit Payment. If a Participant dies on or after the date
on which a lump sum payment of the Participant’s supplement benefit has been
made, no further benefits are payable following the Participant’s death.

     Section 2.06. Special Rules for Certain Employees Affected by 2001 Work
Force Restructuring Program. The following rules shall apply to an Employee who
(i) was employed in a Covered Employment Classification immediately prior to the
Company’s 2001 Work Force Restructuring (the “Restructuring”), and
(ii) continued to be employed by a Participating Employer following the
Restructuring but, as a result of the Restructuring, ceased to be employed in a
Covered Employment Classification:
     (a) The Employee will continue as a Participant in the Plan notwithstanding
the Employee’s transfer to a non-Covered Employment Classification.
     (b) The Employee will continue to accumulate Eligibility Service for
employment with a Participating Employer following the Restructuring, and such
employment shall be

-13-



--------------------------------------------------------------------------------



 



treated, for purposes of Section 1.01(n), 2.01(a)(iii) and 2.02(b), as if it
were employment in an Eligible Employment Classification.
     (c) The amount of the Employee’s supplemental benefit under Section 2.03
shall be based on the Covered Employment Classification in which the Employee
was employed immediately prior to the Restructuring.

-14-



--------------------------------------------------------------------------------



 



ARTICLE III. SUPPLEMENTAL BENEFITS FOR SERVICE RECOGNIZED UNDER
THE CASH BALANCE PROGRAMS
     Section 3.01. Eligibility. A Participant shall be eligible to receive a
supplemental benefit as provided in this Article III if the Participant:
     (a) is covered under and will receive a monthly annuity benefit from the
Cash Balance Program;
     (b) is employed in a Covered Employment Classification at termination of
employment; and
     (c) terminates employment after his or her SERP Eligibility Date with the
approval of the Participating Employer.
     Section 3.02. Additional Definitions. For purposes of this Article III, the
following terms have the meanings indicated below:
     (a) Annual Incentive: The portion of the Visteon Incentive Plan, or any
successor plan, that provides for incentive compensation that is awarded in the
form of a cash bonus and that is based on a performance period of 12 months or
less.
     (b) Compensation: The Participant’s compensation as defined in the Cash
Balance Program that is applicable for purposes of determining the Participant’s
cash balance accruals, plus for any month after the Participant’s SERP
Eligibility Date, if not otherwise recognized, any Annual Incentive amounts
actually paid to the Participant (or that would have been paid to the
Participant except for the Participant’s election to defer all or a portion of
such payment), all as determined without regard to the compensation limitation
of Code Section 401(a)(17).
     (c) Final Average Compensation: The final average compensation that would
be determined for the Participant under the BalancePlus Program (or that would
be determined for the Participant under the BalancePlus Program assuming if the
Participant is treated as being eligible for the pension equity component of the
BalancePlus Program) for purposes of determining pension equity accruals, plus
the average of the three highest consecutive Annual Incentive amounts paid to
the Participant (or that would have been paid to the Participant except

-15-



--------------------------------------------------------------------------------



 



for the Participant’s election to defer all or a portion of such payment) during
the 120 month period immediately preceding the Participant’s termination of
employment, all as determined without regard to the compensation limitation of
Code Section 401(a)(17).
     Section 3.03. Amount of Supplemental Benefit.
     (a) Subject to any limitations and reductions pursuant to other provisions
of the Plan, the supplemental benefit, when expressed in the form of a life
annuity without survivor benefits, shall be an amount equal to:

  (i)   The greater of (A) the monthly annuity benefit that the Participant
would have received under the Cash Balance Program (excluding any pension equity
component) if the Participant’s benefit under such program had been calculated
in accordance with the modifications described in subsection (b) below, or
(B) the monthly Pension Equity Benefit calculated in accordance with subsection
(c) below; minus     (ii)   The monthly annuity benefit to which the Participant
is actually entitled under the Cash Balance Program (including any pension
equity component); minus     (iii)   The monthly annuity benefit to which the
Participant is actually entitled under the Visteon Corporation Pension Parity
Plan (prior to conversion of the benefit to a single sum form of payment).

     (b) The Cash Balance Program monthly annuity benefit for purposes of
subsection (a)(i)(A) above is the monthly annuity benefit to which the
Participant would have been entitled under the Cash Balance Program
(disregarding any pension equity component) if the Participant’s benefit under
such program were calculated consistent with the following modifications:

  (i)   The limitations of Code Section 415 are disregarded;     (ii)   For
purposes of calculating a Participant’s cash balance benefit, the benefit is
calculated by applying the definition of Compensation set forth

-16-



--------------------------------------------------------------------------------



 



      in Section 3.02(b) above in lieu of the definition set forth in the Cash
Balance Program; and

     (c) The Pension Equity Benefit for purposes of subsection (a)(i)(B) above
is the monthly annuity benefit to which the Participant would have been entitled
under the pension equity component of the BalancePlus Program if the benefit
were calculated consistent with the following:

  (i)   The Participant is treated as being eligible for the pension equity
component of the BalancePlus Program, whether or not the Participant is actually
covered under the BalancePlus Program and/or the pension equity component of the
BalancePlus Program;     (ii)   The limitations of Code Section 415 are
disregarded;     (iii)   For purposes of calculating the Pension Equity Benefit:

  (A)   The benefit is calculated by applying a benefit multiplier of 15% in
lieu of the 12.5% benefit multiplier specified in the Balance Plus Program;    
(B)   The benefit is calculated by applying the definition of Final Average
Compensation set forth in Section 3.02(c) above in lieu of the definitions set
forth in the Balance Plus Program; and     (C)   The benefit is calculating by
disregarding Credited Service (or other service) that is attributable to
employment prior to July 1, 2006 by a Participant who during such period was
covered under the Contributory/Noncontributory Service Program or the Salaried
Retirement Plan of Visteon Systems, LLC (as in effect prior to its merger into
the Visteon Pension Plan).     (D)   The Participant’s Credited Service is
calculating without regard to the provision in the BalancePlus Program that
limits Credited

-17-



--------------------------------------------------------------------------------



 



      Service to periods of eligible employment through June 30, 2006, i.e.,
eligible employment after June 30, 2006 is recognized.     (E)   The benefit is
calculated by applying the following early commencement reduction factors in
lieu of the early commencement factors set forth in the Balance Plus Program:

      Applicable Period Preceding Participant’s     Normal Retirement Date  
Reduction
First 5 Years
  1.25% Per Year*
Years in Excess of 5 But Not More Than 20
  3.75% Per Year*
Years in Excess of 20
  Actuarially Equivalent Reduction*

 

*   The reduction will be prorated for portions of a year, by multiplying the
applicable reduction for a full year by a fraction, the numerator of which is
the number of full months in such partial year, and the denominator of which is
12. In addition, the reduction is cumulative, e.g., if the Applicable Period is
23 years prior to the Participant’s Normal Retirement Date, the reduction is
1.25% for each of years one through five, 3.75% for each of years six through
20, and an Actuarially Equivalent reduction for years 21 through 23.

     (d) A Participant who becomes disabled while actively employed will
continue to accrue benefits under this Article III during the period of
disability to the same extent that the Participant accrues benefits under the
Cash Balance Program during the period of such disability.
     Section 3.04. Payment of Supplemental Benefit.
     (a) Payments Commencing Prior to January 1, 2007. The Participant’s monthly
supplemental benefit shall be paid by the Participating Employer commencing
either (1) in the case of a Participant whose payments commenced prior to
January 1, 2005, on the first day of the month following the Participant’s
termination of employment, or (2) in the case of a Participant whose payments
commenced after December 31, 2004 and prior to January 1, 2007, on the first day
of the seventh month following the Participant’s Separation from Service. For a
Participant whose payments commenced on the first day of the seventh month
following the Participant’s Separation from Service, the first payment shall
equal seven months of allowance payments and

-18-



--------------------------------------------------------------------------------



 



thereafter, beginning on the first day of the eighth month following the
Participant’s Separation from Service, allowance payments shall be made monthly.
In all other respects, the benefit will be paid in the same form and for the
same period the corresponding benefit under the Balance Plus Program is paid.
Accordingly, except as provided in Section 3.05, the supplemental benefit shall
be paid to the person receiving payment of the corresponding benefit under
payable at the same time and in the same form as paid the Participant’s benefit
under the Balance Plus Program with each payment being made, as nearly as
practicable, at the same time as the corresponding benefit from the Balance Plus
Plan. The interest rates, mortality factors, annuity conversion factors, early
commencement reductions, assumptions for converting from one form of benefit to
another, and all other actuarial conversion and adjustment factors, shall be the
same as those applicable in calculating the Participant’s actual annuity benefit
under the Balance Plus Program.
     (b) Payments Commencing on or After January 1, 2007. Payments that commence
on or after January 1, 2007 shall be paid to the Participant in the form of a
single lump sum payment on the first day of the seventh month following the
Participant’s Separation from Service. The amount of the lump sum payment will
be equal to the present value of the gross monthly amount calculated under
Section 3.03 above, with such present value determined by using (i) for
distributions prior to January 1, 2009, the discount rates and mortality tables
that were used to calculate the obligations for the Plan as disclosed in the
Company’s audited financial statements for the year ended immediately prior to
the year in which occurs the Participant’s benefit payment date, and (ii) for
distributions after December 31, 2008, the discount rates and mortality tables
that are used to calculate the obligations for the Plan as disclosed in the
Company’s audited financial statements for the year ended immediately prior to
the year in which occurs the Participant’s Separation from Service (the
“Financial Statement Factors”). The lump sum present value is calculated in
three ways, and the Participant is entitled to the greatest of the three. Under
the first calculation, the lump sum is equal to the sum of (i) the lump sum
value determined when the monthly amount calculated under Section 3.03 is
multiplied by an immediate annuity factor that is determined by reference to the
Financial Statement Factors and the Participant’s age at Separation from
Service, and (ii) six months of interest, at the rate determined by reference to
the Financial Statement Factors, on the amount determined under clause (i).
Under the second calculation, the lump sum is the amount determined when the
monthly amount calculated under Section 3.03 is multiplied by an

-19-



--------------------------------------------------------------------------------



 



immediate annuity factor that is determined by reference to the Financial
Statement Factors and the Participant’s age at Separation from Service plus six
months. Under the third calculation, which is applicable only if the Participant
will be under age 55 at the benefit payment date, the lump sum is the amount
determined when the monthly amount calculated under Section 3.03 is multiplied
by a deferred to age 55 annuity factor that is determined by reference to the
Financial Statement Factors and the Participant’s age at Separation from
Service.
     Section 3.05. Death Benefits.
     (a) If a Participant whose benefit commencement date was prior to
January 1, 2007 dies on or after the date on which payment of the Participant’s
supplemental benefit has commenced, the only death benefits payable shall be
those (if any) that are payable under the form of annuity benefit applicable to
the Participant. If a Participant whose benefit payment date occurs on or after
January 1, 2007 dies on or after the date on which payment of the Participant’s
lump sum supplemental benefit has been made, no further benefits are payable
following the Participant’s death.
     (b) If the Participant dies prior to the Participant’s SERP Eligibility
Date, no benefits are payable following the Participant’s death.
     (c) If the Participant dies after the Participant’s SERP Eligibility Date
but prior to the date on which payment of the Participant’s supplemental benefit
has been paid or commenced to be paid, and if such death occurs after June 30,
2006, a single sum death benefit shall be paid to the Participant’s Beneficiary.
The amount of the death benefit will be equal to the actuarially equivalent
single sum value (calculated in accordance with Section 3.04) of the monthly
annuity benefit that other-wise would have been payable under Section 3.03.

-20-



--------------------------------------------------------------------------------



 



ARTICLE IV. CONDITIONAL ANNUITIES
     Section 4.01. Eligibility. The Committee, in its discretion, may award to a
Participant who is a Corporate Officer or an employee in Leadership Level One
additional retirement income in the form of a Conditional Annuity, which shall
become payable if the Participant shall retire directly from employment with a
Participating Employer either (i) on normal or (prior to July 1, 2006)
disability retirement or (ii) with the approval of the Participating Employer at
or after age 55 on early retirement. This Article III shall only apply to a
Participant whose original date of hire is prior to January 1, 2002.
     Section 4.02. Amount of Conditional Annuity.
     (a) In determining the amount of any Conditional Annuity to be awarded to
an eligible Participant for any year, the Committee shall consider the Company’s
profit performance and the amount of supplemental compensation that is awarded
to such Participant for such year. Awards shall be made only for years in which
the Committee has decided, for reasons other than individual or corporate
performance or termination of employment, to award supplemental compensation to
an eligible Participant in an amount which is less than would have been awarded
if the historical relationship to awards to other executives had been followed
(including, for this purpose, the historical relationship to awards made by Ford
Motor Company with respect to periods prior to July 1, 2000, during which time
the Company was a wholly-owned subsidiary or division of Ford Motor Company).
     (b) The aggregate amount payable under the Conditional Annuities awarded to
any eligible Participant and the amount payable to an eligible Participant as a
conditional annuity under the Ford Motor Company Supplemental Executive
Retirement Plan, when such amounts are expressed in the form of a life annuity
without survivor benefits, shall not exceed an amount equal to the Applicable
Percentage of such Participant’s Final Three Year Average Base Salary,
determined in accordance with the following table:

-21-



--------------------------------------------------------------------------------



 



                      Applicable Percentage Number of Years for           All
Other Which a Conditional   Chairman   Eligible Annuity is Awarded   And
President   Corporate Officers
1
    30 %     20 %
2
    35       25  
3
    40       30  
4
    45       35  
5 or more
    50       40  

          The percentage shall be reduced pro rata to the extent that Credited
Service at retirement is less than 30 years.
     (c) “Final Three Year Average Base Salary” means the average of the
Participant’s Monthly Base Salary (as defined in Section 2.02) for the three
December 31 measurement dates coincident with or immediately preceding the first
date on which the Participant retires from or otherwise ceases to be employed in
a Covered Employment Classification with the Company and its Affiliates.
     Section 4.03. Payments.
     (a) Payments Commencing Prior to January 1, 2007. Subject to the
earning-out conditions set forth in Article IV, Conditional Annuities, in the
amount determined under Section 4.02, shall be payable out of the Company’s
general funds monthly beginning either (1) in the case of a Participant whose
payments commenced prior to January 1, 2005, on the first day of the month when
the Participant’s retirement benefit under any Retirement Plan or under the
Company’s Executive Separation Allowance Plan begins, or (2) in the case of a
Participant whose payments commenced after December 31, 2004 and prior to
January 1, 2007, on the first day of the seventh month following the
Participant’s Separation from Service. For a Participant whose payments
commenced on the first day of the seventh month following the Participant’s
Separation from Service, the first payment shall equal seven months of allowance
payments and thereafter, beginning on the first day of the eighth month
following the Participant’s Separation from Service, payments shall be made
monthly. Except as provided in Section 4.04, payments

-22-



--------------------------------------------------------------------------------



 



with respect to a Participant hereunder shall cease at the end of the month in
which such Participant dies.
For a Participant who retires before age 65, the monthly payment under any
Conditional Annuity awarded to such Participant shall equal the actuarial
equivalent (based on factors determined by the Company’s independent consulting
actuary) of the monthly amount payable for retirement at age 65.
     (b) Payments Commencing on or After January 1, 2007. Payments that commence
on or after January 1, 2007 shall be paid to the Participant in the form of a
single lump sum payment on the first day of the seventh month following the
Participant’s Separation from Service. The amount of the lump sum payment will
be equal to the present value of the gross monthly amount calculated under
Section 4.02 above, with such present value determined by using (i) for
distributions prior to January 1, 2009, the discount rates and mortality tables
that were used to calculate the obligations for the Plan as disclosed in the
Company’s audited financial statements for the year ended immediately prior to
the year in which occurs the Participant’s benefit payment date, and (ii) for
distributions after December 31, 2008, the discount rates and mortality tables
that are used to calculate the obligations for the Plan as disclosed in the
Company’s audited financial statements for the year immediately prior to the
year in which occurs the Participant’s Separation from Service (the “Financial
Statement Factors”). The lump sum present value is calculated in three ways, and
the Participant is entitled to the greatest of the three. Under the first
calculation, the lump sum is equal to the sum of (i) the lump sum value
determined when the monthly amount calculated under Section 4.02 is multiplied
by an immediate annuity factor that is determined by reference to the Financial
Statement Factors and the Participant’s age at Separation from Service, and
(ii) six months of interest, at the rate determined by reference to the
Financial Statement Factors, on the amount determined under clause (i). Under
the second calculation, the lump sum is the amount determined when the monthly
amount calculated under Section 4.02 is multiplied by an immediate annuity
factor that is determined by reference to the Financial Statement Factors and
the Participant’s age at Separation from Service plus six months. Under the
third calculation, which is applicable only if the Participant will be under age
55 at the benefit payment date, the lump sum is the amount determined when the
monthly amount calculated under Section 4.02 is

-23-



--------------------------------------------------------------------------------



 



multiplied by a deferred to age 55 annuity factor that is determined by
reference to the Financial Statement Factors and the Participant’s age at
Separation from Service.
     Section 4.04. Death Benefits. Upon death before retirement but at or after
age 55, or death after retirement but prior to the lump sum payment of the
Participant’s Conditional Annuities benefit, the Participant’s Beneficiary shall
be paid a lump sum equal to 30 times (representing 30 months) the aggregate
monthly amount payable under such Participant’s Conditional Annuities if the
Participant had been age 55 at death, increased by one-third of one month for
each full month by which the Participant’s age at death shall exceed age 55.
With respect to a Participant whose benefit commenced prior to January 1, 2007,
if death occurs within 120 months following retirement, the monthly payments
under the Conditional Annuity shall be continued to the Participant’s
Beneficiary for the remaining balance of the 120 month period following
retirement. If a Participant dies on or after the date on which a lump sum
payment of the Participant’s Conditional Annuities benefit has been made, no
further benefits are payable following the Participant’s death.

-24-



--------------------------------------------------------------------------------



 



ARTICLE V. ADDITIONAL BENEFITS
     Section 5.01. Retirement Plan Supplement for Certain Transferred Employees.
A Participant who retired on June 30, 2000 from Ford Motor Company, and who was
employed by the Company as a Corporate Officer on July 1, 2000, shall, upon
retirement from the Company, receive the additional monthly retirement benefits
described in this Section.
     (a) An eligible Participant shall receive a monthly retirement benefit
equal to the difference between (i) and (ii) below, where:

  (i)   is the aggregate monthly retirement benefit to which the Participant
would have been entitled under the General Retirement Plan of Ford Motor Company
and the defined benefit component of the Ford Motor Company Benefit Equalization
Plan (collectively, the “Ford Pension Plans”) if the Participant’s employment
with the Company on and after July 1, 2000, and the compensation attributable to
such employment, had instead been employment with, and compensation from, Ford
Motor Company; and     (ii)   is the aggregate monthly retirement benefit under
the Ford Pension Plans, the Retirement Plans, and the Visteon Corporation
Pension Parity Plan, to which the Participant is actually entitled.

     (b) In addition, an eligible Participant shall receive a monthly retirement
benefit equal to the difference between (i) and (ii) below, where:

  (i)   is the monthly retirement benefit to which the Participant would have
been entitled under the Ford Motor Company Supplemental Executive Retirement
Plan if the Participant’s employment with the Company on and after July 1, 2000,
and the compensation attributable to such employment, had instead been
employment with, and compensation from, Ford Motor Company; and     (ii)   is
the aggregate monthly retirement benefit under the Ford Motor Company
Supplemental Executive Retirement Plan and under Article II of

-25-



--------------------------------------------------------------------------------



 



      this Plan, to which the Participant is actually entitled; provided that
any reduction in the Participant’s benefit under the Ford Motor Company
Supplemental Executive Retirement Plan for early benefit commencement shall be
taken into account only to the extent that such reduction would apply if the
Participant’s benefit under the Ford Motor Company Supplemental Executive
Retirement Plan commenced on the same date as the Participant’s benefit under
Article II of this Plan commence.

     (c) For payments commencing prior to January 1, 2007, the supplemental
benefit under subsection (a) above shall be paid commencing either (1) in the
case of a Participant whose payments commenced prior to January 1, 2005, on the
first day of the month following the Participant’s termination of employment, or
(2) in the case of a Participant whose payments commenced after December 31,
2004 and prior to January 1, 2007, on the first day of the seventh month
following the Participant’s Separation from Service. For a Participant whose
payments commenced on the first day of the seventh month following the
Participant’s Separation from Service, the first payment shall equal seven
months of allowance payments and thereafter, beginning on the first day of the
eighth month following the Participant’s Separation from Service, allowance
payments shall be made monthly. The benefit shall be paid in the same form and
for the same duration as is paid the Participant’s benefit under the General
Retirement Plan of Ford Motor Company. The supplemental benefit under subsection
(b) above shall be paid in accordance with Article II of this Plan as if the
benefit had been initially calculated under that Article. For payments made or
commencing on or after January 1, 2007, the supplemental benefit under both
subsection (a) above and subsection (b) above shall be paid in accordance with
Article II of this Plan as if the benefits had been initially calculated under
that Article.
     (d) The monthly retirement benefits calculated under subsections (a)(i) and
(b)(i) shall be determined based upon the terms of the applicable Ford Motor
Company plan as in effect on June 30, 2000. The Committee has full authority and
discretion to adjust (including to reduce) the benefit amounts calculated above
to reflect changes in the design of the applicable Ford Motor Company plan or to
take into account such other factors as the Committee, in its sole discretion,
deems relevant.

-26-



--------------------------------------------------------------------------------



 



     (e) The Committee may adjust the benefit otherwise payable under this
Section 5.01 if such action is necessary or desirable on account of differences
in the form or time of payment under the plans and arrangements described in
this Section 5.01 or on account of such other factors identified by the
Committee as making an adjustment necessary or desirable.
     Section 5.02. Additional Benefits for Certain Officers.
     (a) This paragraph applies to a Participant who was the Company’s Chief
Operating Officer on September 15, 2000. Such Participant shall be entitled to
an additional benefit under Article II of this Plan and an additional cash
balance benefit or pension equity benefit under Article III of this Plan. The
additional benefit under Article II of this Plan shall be calculated by
crediting the Participant with one additional year of Credited Service or
fraction thereof for each year of Credited Service or fraction thereof accrued
by the Participant under Article II of this Plan. The additional cash balance
benefit shall be equal to the sum of the contribution credits accrued under the
Visteon Pension Plan, the Visteon Corporation Pension Parity Plan and
Article III of this Plan, and interest credits thereon. The additional pension
equity benefit under Article III of this Plan shall be calculated by crediting
the Participant with one additional year of Credited Service or fraction thereof
for each year of Credited Service or fraction thereof accrued by the Participant
under Article III of this Plan. The additional benefits shall be determined by
assuming that the Participant’s employment continued through December 31, 2008
and that the Participant received a Monthly Base Salary for December 2008 equal
to the Participant’s Monthly Base Salary on November 30, 2008.
     (b) This paragraph applies to a Participant who was the Company’s Vice
President, Corporate Controller and Chief Accounting Officer on December 30,
2004. Such Participant shall be entitled to an additional cash balance benefit
or an additional pension equity benefit under this Plan. The additional cash
balance benefit shall be equal to the sum of the contribution credits accrued
under the Visteon Pension Plan, the Visteon Corporation Pension Parity Plan and
Article III of this Plan during the Participant’s first five years of service,
and interest credits thereon. The additional pension equity benefit shall be
calculated by crediting the Participant with one additional year of Credited
Service or fraction thereof for each year of Credited Service

-27-



--------------------------------------------------------------------------------



 



or fraction thereof accrued by the Participant under Article III of this Plan,
not to exceed five additional years.
     (c) This paragraph applies to a Participant who was the Company’s Chief
Operating Officer on May 23, 2005. Such Participant shall be entitled to an
additional cash balance benefit or an additional pension equity benefit under
this Plan. The additional cash balance benefit shall be equal to the sum of the
contribution credits accrued under the Visteon Pension Plan, the Visteon
Corporation Pension Parity Plan and Article III of this Plan, and interest
credits thereon. The additional pension equity benefit shall be calculated by
crediting the Participant with one additional year of Credited Service or
fraction thereof for each year of Credited Service or fraction thereof accrued
by the Participant under Article III of this Plan. In addition, the Participant
shall be credited as of May 23, 2005 with an opening cash balance of
$1,200,000.00 under Article III. Upon retirement, the Participant’s benefit
under this Plan shall be adjusted so that the Participant’s aggregate accrued
benefit payable from all qualified and nonqualified retirement plans upon
retirement from the Company will not be less than the greater of the actuarial
equivalent value of (a) the aggregate benefit payable to the participant under
the Visteon Pension Plan, the Visteon Corporation Pension Parity Plan and this
Plan minus the $1,200,000.00 opening cash balance and interest credits
attributable thereto or (b) the $1,200,000.00 SERP opening cash balance plus
interest credits accrued to the date of retirement. The foregoing provisions
will not apply if, prior to the fifth anniversary of the Participant’s
employment with the Company, the Company terminates the Participant’s employment
for Cause (termination due to Disability shall not be considered to be for
Cause) or the Participant terminates employment with the Company for other than
Good Reason. The terms Cause, Disability and Good Reason shall have the meanings
assigned to such terms in the May 20, 2005 Letter Agreement between the
Participant and the Company.
     (d) This paragraph applies to a Participant who was the Company’s Vice
President, Treasurer and Chief Tax Officer on February 1, 2006. Such Participant
shall be entitled to an additional cash balance benefit or an additional pension
equity benefit under this Plan. The additional cash balance benefit shall be
equal to the sum of the contribution credits accrued under the Visteon Pension
Plan, the Visteon Corporation Pension Parity Plan and Article III of this Plan
during the Participant’s first five years of service, and interest credits
thereon. The

-28-



--------------------------------------------------------------------------------



 



additional pension equity benefit shall be calculated by crediting the
Participant with one additional year of Credited Service or fraction thereof for
each year of Credited Service or fraction thereof accrued by the Participant
under Article III of this Plan, not to exceed five additional years.
     (e) This paragraph applies to a Participant who was the Company’s Senior
Vice President, Human Resources on December 14, 2006. Such Participant shall be
entitled to an additional cash balance benefit or an additional pension equity
benefit under this Plan. The additional cash balance benefit shall be equal to
the sum of the contribution credits accrued under the Visteon Pension Plan, the
Visteon Corporation Pension Parity Plan and Article III of this Plan during the
Participant’s first five years of service, and interest credits thereon. The
additional pension equity benefit shall be calculated by crediting the
Participant with one additional year of Credited Service or fraction thereof for
each year of Credited Service or fraction thereof accrued by the Participant
under Article III of this Plan, not to exceed five additional years.
     (f) Any additional benefits under this Section that are calculated by
reference to the benefit formula described in Article II of this Plan shall be
paid in accordance with Article II of this Plan as if the benefits had been
initially calculated under that Article. Similarly, any additional benefits
under this Section that are calculated by reference to the benefit formula
described in Article III of this Plan shall be paid in accordance with
Article III of this Plan as if the benefits had been initially calculated under
that Article.

-29-



--------------------------------------------------------------------------------



 



ARTICLE VI. EARNING OUT CONDITIONS
     Section 6.01. Conditions Applicable to Continued Payment of Award.
     (a) Anything herein contained to the contrary notwithstanding, the right of
any Participant to receive any benefit payment hereunder shall accrue only if,
during the entire period ending with the scheduled payment date, the Participant
shall have earned out such payment by refraining from engaging in any activity
that is directly or indirectly in competition with any activity of the Company
or any subsidiary or affiliate thereof. The Committee shall have the sole and
absolute discretion to determine whether a Participant’s activities constitute
competition with the Company, and the Committee may promulgate such rules and
regulations in this regard as it deems appropriate.
     (b) In the event of a Participant’s nonfulfillment of the condition set
forth in the immediately preceding paragraph, no further payment shall be made
to the Participant or the Beneficiary; provided, however, that the
nonfulfillment of such condition may at any time (whether before, at the time of
or subsequent to termination of employment) be waived in the following manner:

  (i)   with respect to any such Participant who at any time shall have been a
member of the Board of Directors, the President, an Executive Vice President, a
Senior Vice President, a Vice President, the Treasurer, the Controller or the
Secretary of the Company, such waiver may be granted by the Committee upon its
determination that in its sole judgment there shall not have been and will not
be any substantial adverse effect upon the Company or any subsidiary or
affiliate thereof by reason of the nonfulfillment of such condition; and    
(ii)   with respect to any other such Participant, such waiver may be granted by
the Retirement Committee designated under the Visteon Pension Plan upon its
determination that in its sole judgment there shall not have been and will not
be any such substantial adverse effect.

-30-



--------------------------------------------------------------------------------



 



     (c) Anything herein contained to the contrary notwithstanding, benefit
payments shall not be paid to or with respect to any person as to whom it has
been determined that such person at any time (whether before or subsequent to
termination of employment) acted in a manner detrimental to the best interests
of the Company. Any such determination shall be made by (i) the Committee with
respect to any Participant who at any time shall have been a member of the Board
of Directors, an Executive Vice President, a Senior Vice President, a Vice
President, the Treasurer, the Controller or the Secretary of the Company, and
(ii) the Retirement Committee designated under the Visteon Pension Plan with
respect to any other Participant, and shall apply to any amounts payable after
the date of the applicable committee’s action hereunder, regardless of whether
the Participant has commenced receiving benefit payments hereunder. Conduct
which constitutes engaging in an activity that is directly or indirectly in
competition with any activity of the Company or any subsidiary or affiliate
thereof shall be governed by subsections (a) and (b) above and shall not be
subject to any determination under this subsection (c).

-31-



--------------------------------------------------------------------------------



 



ARTICLE VII. GENERAL PROVISIONS
     Section 7.01. Administration and Interpretation.
     (a) Subject to subsection (b) below, the Committee shall administer and
interpret the Plan.
     (b) Subject to such limits as the Committee may from time to time prescribe
or such additional or contrary delegations of authority as the Committee may
prescribe, the Company’s Director of Compensation and Benefits may exercise any
of the authority and discretion granted to the Committee hereunder, provided
that (i) the Director of Compensation and Benefits shall not be authorized to
amend the Plan, and (ii) the Director of Compensation and Benefits shall not
exercise any authority and responsibility with respect to non-ministerial
matters affecting the participation in the Plan by the Director of Compensation
and Benefits. To the extent that the Director of Compensation and Benefits is
authorized to act on behalf of the Committee, any references herein to the
Committee shall be also be deemed references to the Director of Compensation and
Benefits.
     (c) The Committee may adopt and modify rules and regulations relating to
the Plan as it deems necessary or advisable for the administration of the Plan.
The Committee shall have the discretionary authority to interpret and construe
the Plan, to make benefit determination (and benefit adjustments) under the
Plan, and to take all other actions that may be necessary or appropriate for the
administration of the Plan. Each determination, interpretation or other action
made or taken pursuant to the provisions of the Plan by the Committee shall be
final and shall be binding and conclusive for all purposes and upon all persons,
including, but without limitation thereto, the Company, its stockholders, the
Participating Employers, the directors, officers, and employees of the Company
or a Participating Employer, the Plan participants, and their respective
successors in interest.
     Section 7.02. Restrictions to Comply with Applicable Law. Notwithstanding
any other provision of the Plan, the Company shall have no liability to make any
payment under the Plan unless such delivery or payment would comply with all
applicable laws and the applicable requirements of any securities exchange or
similar entity.

-32-



--------------------------------------------------------------------------------



 



     Section 7.03. Deductions and Offsets. Anything contained in the Plan
notwithstanding, a Participating Employer may deduct from any distribution
hereunder, at the time payment is otherwise due and payable under the Plan, all
amounts owed to the Company or a Participating Employer by the Participant for
any reason, or the Company may offset any amounts owing to it or an Affiliate by
the Participant for any reason against the Participant’s benefit, whether or not
the benefit is then payable, up to the maximum amount that may be offset without
violating Code Section 409A.
     Section 7.04. Tax Withholding. A Participating Employer shall withhold from
any benefit payment amounts required to be withheld for Federal and State income
and other applicable taxes. No later than the date as of which an amount first
becomes includible in the income of the Participant for employment tax purposes,
the Participant shall pay or make arrangements satisfactory to the Company
regarding the payment of any such tax. In addition, if prior to the date of
distribution of any amount hereunder, the Federal Insurance Contributions Act
(FICA) tax imposed under Code Sections 3101, 3121(a) and 3121(v)(2), where
applicable, becomes due, the Company may direct that the Participant’s benefit
be reduced to reflect the amount needed to pay the Participant’s portion of such
tax.
     Section 7.05. Claims Procedure.
     (a) Claim for Benefits. Any Participant or Beneficiary (hereafter referred
to as the “claimant”) under this Plan who believes he or she is entitled to
benefits under the Plan in an amount greater than the amount received may file,
or have his or her duly authorized representative file, a claim with the
Committee. not later than ninety (90) days after the payment (or first payment)
is made (or should have been made) in accordance with the terms of the Plan or
in accordance with regulations issued by the Secretary of the Treasury under
Code Section 409A. Any such claim shall be filed in writing stating the nature
of the claim, and the facts supporting the claim, the amount claimed and the
name and address of the claimant. The Committee shall consider the claim and
answer in writing stating whether the claim is granted or denied. If the
Committee denies the claim, it shall deliver, within one hundred thirty-five
(135) days of the date the first payment was made (or should have been made) in
accordance with the terms of the Plan or in accordance with regulations issued
by the Secretary of the Treasury under Code Section

-33-



--------------------------------------------------------------------------------



 



409A, a written notice of such denial decision. The written decision shall be
within 90 days of receipt of the claim by the Committee (or 180 days if
additional time is needed and the claimant is notified of the extension, the
reason therefor and the expected date of determination prior to commencement of
the extension). If the claim is denied in whole or in part, the claimant shall
be furnished with a written notice of such denial containing (i) the specific
reasons for the denial, (ii) a specific reference to the Plan provisions on
which the denial is based, (iii) an explanation of the Plan’s appeal procedures
set forth in subsection (b) below, (iv) a description of any additional material
or information which is necessary for the claimant to submit or perfect an
appeal of his or her claim and (v) an explanation of the Participant’s or
Beneficiary’s right to bring suit under ERISA following an adverse determination
upon appeal.
     (b) Appeal. If a claimant wishes to appeal the denial of his or her claim,
the claimant or his or her duly authorized representative shall file a written
notice of appeal to the Committee within 180 days after the payment (or first
payment) is made (or should have been made) in accordance with the terms of the
Plan or in accordance with regulations issued by the Secretary of the Treasury
under Code Section 409A In order that the Committee may expeditiously decide
such appeal, the written notice of appeal should contain (i) a statement of the
ground(s) for the appeal, (ii) a specific reference to the Plan provisions on
which the appeal is based, (iii) a statement of the arguments and authority (if
any) supporting each ground for appeal, and (iv) any other pertinent documents
or comments which the appellant desires to submit in support of the appeal. The
Committee shall decide the appellant’s appeal within 60 days of its receipt of
the appeal (or 120 days if additional time is needed and the claimant is
notified of the extension, the reason therefore and the expected date of
determination prior to commencement of the extension). The Committee’s written
decision shall contain the reasons for the decision and reference to the Plan
provisions on which the decision is based. If the claim is denied in whole or in
part, such written decision shall also include notification of the claimant’s
right to bring suit for benefits under Section 502(a) of ERISA and the
claimant’s right to obtain, upon request and free of charge, reasonable access
to and copies of all documents, records or other information relevant to the
claim for benefits.

-34-



--------------------------------------------------------------------------------



 



     Section 7.06. Participant Rights Unsecured.
     (a) Unsecured Claim. The right of a Participant or his or her Beneficiary
to receive a distribution hereunder shall be an unsecured claim, and neither the
Participant nor any Beneficiary shall have any rights in or against any amount
credited to his or her Account or any other specific assets of a Participating
Employer. The right of a Participant or Beneficiary to the payment of benefits
under this Plan shall not be assigned, encumbered, or transferred, except by
will or the laws of descent and distribution. The rights of a Participant
hereunder are exercisable during the Participant’s lifetime only by the
Participant or the Participant’s guardian or legal representative.
     (b) Contractual Obligation. The Company may authorize the creation of a
trust or other arrangements to assist it in meeting the obligations created
under the Plan. However, any liability to any person with respect to the Plan
shall be based solely upon any contractual obligations that may be created
pursuant to the Plan. No obligation of a Participating Employer shall be deemed
to be secured by any pledge of, or other encumbrance on, any property of a
Participating Employer. Nothing contained in this Plan and no action taken
pursuant to its terms shall create or be construed to create a trust of any
kind, or a fiduciary relationship between a Participating Employer and any
Participant or Beneficiary, or any other person.
     Section 7.07. No Contract of Employment. The Plan is an expression of the
Company’s present policy with respect to Company executives who meet the
eligibility requirements set forth herein. The Plan is not a contract of
employment, nor does it provide any Participant with a right to continue in the
employment of the Company or any other entity. No Participant, Beneficiary or
other person shall have any legal or other right to any benefit payments except
in accordance with the terms of the Plan, and then only while the Plan is in
effect and subject to the Company’s right to amend or terminate the Plan as
provided in Section 7.07 below.
     Section 7.08. Amendment or Termination. There shall be no time limit on the
duration of the Plan. However, the Company, by action of the Senior Vice
President, Human Resources, may at any time and for any reason, amend or
terminate the Plan; provided that the Committee shall have the exclusive
amendment authority with respect to any amendment that, if adopted, would
increase the benefit payable to the Senior Vice President, Human Resources by
more than

-35-



--------------------------------------------------------------------------------



 



a de minimis amount; and provided further, that any termination of the Plan
shall be implemented in accordance with the requirements of Code Section 409A.
Any Plan amendment or termination may reduce or eliminate a Participant’s
benefit under the Plan, including, without limitation, an amendment to eliminate
future benefit payments for some or all Participants, whether or not in pay
status at the time such action is taken.
     Section 7.09. Administrative Expenses. Costs of establishing and
administering the Plan will be paid by the Participating Employers.
     Section 7.10. No Assignment of Benefits. No rights or benefits under the
Plan shall, except as otherwise specifically provided by law, be subject to
assignment (except for the designation of beneficiaries pursuant to subsection
(b) of Section 1.01), nor shall such rights or benefits be subject to attachment
or legal process for or against a Participant or his or her Beneficiary.
     Section 7.11. Successors and Assigns. This Plan shall be binding upon and
inure to the benefit of the Participating Employers, their successors and
assigns and the Participants and their heirs, executors, administrators, and
legal representatives.
     Section 7.12. Designated Payment Dates. Whenever a provision of this Plan
specifies payment to be made on a particular date, the payment will be treated
as having been made on the specified date if it is made as soon as practicable
following the designated date, provided that (a) the Participant is not
permitted, either directly or indirectly, to designate the taxable year of
payment and (b) payment is made no later than the 15th day of the third calendar
month following the designated payment date.
     Section 7.13. Permitted Delay in Payment. If a distribution required under
the terms of this Plan would jeopardize the ability of the Company or of an
Affiliate to continue as a going concern, the Company or the Affiliate shall not
be required to make such distribution. Rather, the distribution shall be delayed
until the first date that making the distribution does not jeopardize the
ability of the Company or of an Affiliate to continue as a going concern.
Further, if any distribution pursuant to the Plan will violate the terms Federal
securities law or any other

-36-



--------------------------------------------------------------------------------



 



applicable law, then the distribution shall be delayed until the earliest date
on which making the distribution will not violate such law.
     Section 7.14. Disregard of Six Month Delay. Notwithstanding anything herein
to the contrary, if at the time of a Participant’s Separation from Service, the
stock of the Company or any other related entity that is considered a “service
recipient” within the meaning of Section 409A of the Code is not traded on an
established securities market or otherwise, then the provision of the Plan
requiring that payments be delayed for six months following Separation from
Service shall cease to apply. In such event, in the case of a benefit payment of
which is triggered by the Participant’s Separation from Service, the lump sum
payment of a Participant’s benefit shall be made within 90 days following the
Participant’s Separation from Service.

     
 
  VISTEON CORPORATION
 
   
 
   
 
   
 
  Dorothy L. Stephenson
Senior Vice President, Human Resources
 
   
 
  December 18, 2008
 
   
 
  Date

-37-